Order entered January 13, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00192-CR

                           RITO DUENAS-QUINTERO, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F-1354251-Y

                                             ORDER
       Before the Court is the State’s January 12, 2015 motion for an extension of time to file its

brief in this case. The brief was tendered to the Court along with the motion. We GRANT the

State’s motion. The State’s brief is deemed filed as of the date of this order.


                                                       /s/    ADA BROWN
                                                              PRESIDING JUSTICE